DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the amendment filed 27 May 2022.  Claims 1 through 3, 7 through 10, and 14 through 17 have been amended.  Claims 21 through 23 are newly added.  Claims 6, 13, and 20 have been canceled.  Claims 1 through 5, 7 through 12, 14 through 19, and 21 through 23 are pending and have been examined. 
Response to Amendment
Applicant’s amendment to claims 1 through 3, 7 through 10, and 14 through 17 has been entered.
Applicant’s addition of new claims 21 through 23 has been entered. 
Applicant’s amendment and addition of new claims is insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection remains pending and is updated below, as necessitated by amendment. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 103 rejection.  The rejection remains pending and is updated below, as necessitated by amendment. 
Response to Arguments
Applicant’s arguments regarding the prior art rejection detailed in the non-final office action mailed 28 February 2022 have been fully considered but are moot in light of the amendment filed herein because the arguments do not apply to the combination of references used in the current rejection detailed below. 
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered, but are not persuasive.  Applicant asserts that the claims do not recite a judicial exception, are not directed to a mental process, integrate any alleged abstract idea into a practical application, and  amount to significantly more than any alleged abstract idea because the claims are directed to building a model by running each level of significance determined through a neural network that determines a probability of whether a respective location is optimal for collaboration between a plurality of users.  Examiner respectfully disagrees. 
The presence of a machine learning algorithm or computer implementations do not necessarily restrict the claim from reciting an abstract idea.  While the claims recite “building a model by running each level of significance determined through a neural network that determines a probability of whether a respective location is optimal for collaboration between a plurality of users of the plurality of computing devices,” the claimed use of the neural network model as an additional element for determining a probability is insufficient to transform the abstract idea collecting and analyzing data to determine a probability of whether a respective location is optimal for collaboration into patent eligible subject matter. This language merely requires execution of an algorithm that can be performed by a generic computer component and provides no detail regarding the operation of that algorithm. As such, the claim requirement amounts to mere instructions to implement the abstract idea on a computer, and, therefore, is not sufficient to make the claim patent eligible. In other words, as applied to the claims herein, the neural network model is used as a tool to process data through inputting and outputting data without significantly more, similar to applying the abstract idea using a general purpose computer to process the data and generate an output.  Unlike neural network machine learning algorithms that are iteratively trained to achieve a certain level of accuracy and as a result integrate any recited abstract idea into a practical application, the additional limitations of machine learning algorithm and computer process as claimed herein do not result in computer functionality or technical/technology improvement and hence do not result in a practical application.  The limitations when taken individually or as an ordered combination do not offer an inventive concept that may amount to add significantly more.  Thus, Applicant’s arguments are not persuasive and the claims recite an abstract idea and are properly rejected under 35 U.S.C. 101. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 5, 7 through 12, 14 through 19, and 21 through 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a process, independent claim 8 recites a produce, and independent claim 15 recites a device for space collaboration determination.
Taking claim 1 as representative, claim 1 recites at least the following limitations: collecting scheduling information and expected device usage from historical log files of a plurality of computing devices for a forthcoming time period for a business; determining historical and expected energy consumption from the scheduling information and the expected device usage of the plurality of computing devices for the forthcoming time period; determining an expected power usage for the plurality of computing devices based on the historical and expected energy consumption for the forthcoming time period; monitoring net incoming electricity for the plurality of computing devices to compare against the expected power usage for the forthcoming time period; determining a level of significance between each location of the business and each computer application expected to be used in the forthcoming time period; building a model by running each level of significance determined through a neural network that determines a probability of whether a respective location is optimal for collaboration between a plurality of users of the plurality of computing devices. 
The limitations for collecting scheduling information, determining historical and expected energy consumption, determining an expected power usage, monitoring net incoming electricity, determining a level of significance, and building a model that determines a probability as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (comparing or categorizing information to make observations, evaluations, judgments, and opinions), but for the recitation of generic computer components.  That is other than reciting that a system includes a processor, memories, and a neural network model to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper.  A project manager in the field of operations optimization could collect historical data to make determinations forecasting power, device, and application usage for a number of employees and make comparisons across a number of locations to make business related recommendations and decisions. The limitation for collecting scheduling and expected device usage information amount to data gathering step and constitutes insignificant extra-solution activity (see MPEP 2106.05(g)).   Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.   
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
The judicial exception of claim 1 is not integrated into a practical application.  In particular, the claims only recite a processor and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0044] states: “Communications fabric 402 can be implemented with any architecture designed for passing data and/or control information between processors (such as microprocessors, communications and network processors, etc.), system memory,Page 14 of 27 P201804208US01peripheral devices, and any other hardware components within a system.” And paragraph [0057] states: “These computer readable program instructions may be provided to a processor of a general-purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine.”  Adding generic computer components to perform generic functions, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.  While the claim contains limitations for “building a model”  this limitation is recited at a high level of generality.  The claimed use of the neural network model as an additional element for determining a probability is insufficient to transform the abstract idea collecting and analyzing data to determine a probability of whether a respective location is optimal for collaboration into patent eligible subject matter. The claim language merely requires execution of an algorithm that can be performed by a generic computer component and provides no detail regarding the operation of that algorithm. As such, the claim requirement amounts to mere instructions to implement the abstract idea on a computer, and, therefore, is not sufficient to make the claim patent eligible.  The claim fails to specific whether the output of the model is used iteratively to improve the accuracy of the model until a certain criteria is met, and how the model is used to determine a probability. Therefore, the step for building a model is not sufficient to amount to significantly more than the judicial exception because the claim does not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor, and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Dependent claims 2 through 5, 7, 9 through 12, 14, 16 through 19, and 21 through 23  include the abstract ideas of the independent claims.  The dependent claims recite at least the following additional limitations: conducting an exact test between each location and each application; running each level of significance determined through a neural network; training the model on data output by the neural network; generalizing the model as more additional scheduling information and additional expected device usage is collected; alerting a user of a potential issue with energy usage; monitoring devices and application expected to be used during the forthcoming time prior under load and normal load conditions; applying the model to an energy consumption of a user of the plurality of users to determine whether the energy consumption of the user is above or below an average energy consumption rate of the user; responsive to determining that the energy consumption of the user is below the average energy consumption rate, modifying a status of the user to an away status; responsive to determining that the energy consumption of the user is above the average energy consumption rate, modifying a status of the user to a busy status.
While the newly added claims recite limitations for modifying the status of a user based on a determination of the users energy consumption rate, modifying the status of a user is merely applying a rule upon the occurrence of an event, which is an abstract idea in and of itself.  The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea. There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  The analysis above applies to all statutory categories of invention.  Accordingly, independent claims 8 and 15 and the claims that depend therefrom are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above.  Therefore claims 1 through 5, 7 through 12, 14 through 19, and 21 through 23 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 8, 10, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Klots (US 8,989,910) in view of Nge et al. (US 2020/0393889).
Regarding Amended Claim 1, Klots and Nge et al. combined disclose a computer-implemented method comprising: collecting, by one or more processors, scheduling information and expected device usage from historical log files of the plurality of computing devices for a forthcoming time period for a business; (The energy consumption analysis servers 112 collect energy consumption data from a variety of sources internal to the organization. For example, energy consumption data could be collected for assembly lines 120, entire manufacturing points 130, warehousing operations 140, distribution networks 150, and offices 160. … FIG. 3 is an illustration of one method 300 of analyzing energy consumption data using time series analysis according to one embodiment. In block 320 of the method, data relating to energy consumption for a time period is collected. … energy consumption data could be collected at any level of granularity, for example, at the level of a location, a plant, a floor or a specific assembly line. …  the energy consumption analysis servers 112 store energy consumption data and data relating to factors affecting energy consumption in one or more databases or data stores or file systems 114 for analysis on a real-time, near-time or historical basis.  Klots [col. 3, lines 30-67; col. 4, lines 30-38; col. 5, lines 62-67; Fig. 1, 3, 12]. …  a statistical estimate of future energy consumption as a function of production volumes can be derived. Klots [col. 8, lines 55-60 );
While Klots discloses that energy consumption data may be gathered at any level of granularity, including from multiple offices at various locations, that broadly include energy consumption from a plurality of computing devices, Nge et al. additionally discloses a computer-implemented method for collecting information and expected device usage from historical log files of the plurality of computing devices for a forthcoming time period for a business.  (This disclosure relates generally to computing devices and, more particularly, to methods and apparatus to improve computing device power management.  Nge et al.[para. 0001]. … Examples disclosed herein improve computing device power management by adapting a power plan (e.g., a battery power plan, a power management plan, etc.) to at least one of (1) computing behavior or usage associated with a user of the computing device or (2) performance and/or characteristics of hardware included in the computing device.  Nge et al. [para. 0017, 0021-0022]. …   the power policy controller 104A-B obtains the telemetry data 122 from resource(s) of the computing system 102. …  the telemetry data 122 includes resource utilization information about the utilization of the resource(s). …  In some examples, the telemetry data 122 includes a … power expenditure, etc., associated with one(s) of the resource(s) of the computing system 102. … the telemetry data 122 is indicative of the computing system 102 having an office location (e.g., connected to an enterprise network).  Nge et al. [para. 0040-0043, 0050-0051, 0059 (neural network likelihood determination), 110 (singular references do not exclude a plurality); Fig. 1, 4-5]).  It would have been obvious to one of ordinary skill in the art of data analysis before the effective filing date of the claimed invention to modify the data collecting steps of Klots to specifically include collecting information and expected device usage from historical log files of a plurality of computing devices as taught by Nge et al. to improve computing device power management. Nge et al. [para. 0001].
determining, by the one or more processors, historical and expected energy consumption from the scheduling information and the expected device usage of the plurality of computing devices for the forthcoming time period; (the method, data relating to energy consumption for a time period is analyzed to identify a time pattern in the energy consumption over a time period. In one embodiment, time pattern analysis can comprise any mathematical techniques suitable for identifying patterns in a series of values.  Klots [col. 4, lines 39-46].  … This pattern could represent normal energy consumption patterns related to, for example, daily production shifts. Where stable energy consumption patterns can be identified, it may suggest opportunities to improve production efficiency.  Klots [col. 4, lines 52-67]); 
 determining, by the one or more processors, an expected power usage for the plurality of computing devices based on the historical and expected energy consumption for the forthcoming time period; (FIG. 7 provides an example 700 of energy consumption patterns for the same manufacturing facility shown in FIG. 4. The illustrated time series analysis shows five daily peaks 710-730 in energy consumption which follow a predictable pattern. A sixth peak 735, however, illustrates an anomalous pattern where energy consumption generally follows the hourly variation seen in the five daily peaks 710-730, but is unusually low. This anomalous pattern could represent a daily production shift that was unusually low in volume, or could reflect malfunctioning manufacturing or measurement equipment. Klots [col. 5, lines 25-45; Fig. 4, 7]);
monitoring, by the one or more processors, net incoming electricity for the plurality of computing devices to compare against the expected power usage for the forthcoming time period; ( … the energy consumption analysis servers 112 store energy consumption data and data relating to factors affecting energy consumption in one or more databases or data stores or file systems 114 for analysis on a real-time, near-time or historical basis. Klots [col. 3, lines 60-67; col. 4, lines 1-5]. … FIG. 20 shows a plot 2000 of aggregated daily meter readings from January to May of 2010 produced using an embodiment of the present disclosure. The data reveals a relatively regular weekly pattern revealing, for example, higher electric usage on weekdays 2010 and lower electric usage on weekends 2020. Additionally, electric usage varies from week to week to a smaller extent, for example, compare 2010 and 2030. Electric usage also periodically exhibits significant intraweek variation, for example, see 2040.  Klots [col. 10, lines 43-67]);
determining, by the one or more processors, a level of significance between each location of the business expected to be used in the forthcoming time period, wherein locations of the business include a plurality of offices, a plurality of floors, and a plurality of buildings; (The energy consumption data could be collected at varying degrees of granularity. For example, in the case of an office, energy consumption data could be collected for an entire building, for a floor in a building, or individual offices. The data can be collected at different geographic locations, and various enterprises comprising the company.  Klots [col. 3, lines 30-46]), Klots fails to explicitly disclose determining, by the one or more processors, a level of significance between each computer application expected to be used in the forthcoming time period.  Nge et al. discloses this limitation. Nge et al. discloses determining, by the one or more processors, a level of significance between each location of the business and each computer application expected to be used in the forthcoming time periods. (… the telemetry data 122 corresponds to, is representative of, and/or otherwise includes data (e.g., measurements, information, etc.) associated with a resource, such as quality-related information (e.g., hardware, firmware, and/or software parameters, statistics, etc.), … In some examples, the telemetry data 122 includes resource utilization information about the utilization of the resource(s) (e.g., hardware resources, software resources, virtual hardware and/or software resources, etc.)… the telemetry data 122 includes a utilization … power expenditure, etc., associated with one(s) of the resource(s) of the computing system 102. Nge et al. [para. 000041-0042]. … the telemetry data 122 associated with the interface resource 114 includes a location of the computing system 102. For example, the telemetry data 122 includes a physical (e.g., a geo-physical) location of the computing system 102 based on network data… In such examples, the telemetry data 122 is indicative of the computing system 102 having an office location (e.g., connected to an enterprise network).  Nge et al. [para. 0043, 0046-0047 (power source analysis/availability based on location)]).  It would have been obvious to one of ordinary skill in the art of data analysis before the effective filing date of the claimed invention to modify the determining steps of Klots to include determining a level of significance between each location of the business and each computer application expected to be used in the forthcoming time period as taught by Nge et al. to improve computing device power management. Nge et al. [para. 0001].
While Klots discloses building granular models of energy consumption to provide realistic forecasting of energy demands (Klots [col. 3, lines 10-27; col. 6, lines 13-63]), Klots fails to explicitly disclose building, by the one or more processors, a model by running each level of significance determined through a neural network that determines a probability of whether a respective location is optimal for collaboration between a plurality of users of the plurality of computing devices.  Nge et al. discloses this limitation. (In examples disclosed herein, a neural network model is used. Using a neural network model enables the example power profile controller to classify usage of a computing system. … Nge et al. [para. 0021-0029]). It would have been obvious to one of ordinary skill in the art of data analysis before the effective filing date of the claimed invention to modify the determining steps of Klots to include building, by the one or more processors, a model by running each level of significance determined through a neural network that determines a probability of whether a respective location is optimal for collaboration between a plurality of users of the plurality of computing devices as taught by Nge et al. to improve computing device power management. Nge et al. [para. 0001].
Regarding Amended Claim 3, Klots and Nge et al. combined disclose a computer-implemented method, wherein building the model based on each level of significance determined that determines the probability of whether a respective location is optimal for collaboration between a plurality of users of the plurality of computing devices comprises: running, by the one or more processors, each level of significance determined through a neural network; and training, by the one or more processors, the model on data output by the neural network. Nge et al. discloses this limitation. (In the learning/training phase, a training algorithm is used to train a model to operate in accordance with patterns and/or associations based on, for example, training data. In general, the model includes internal parameters that guide how input data is transformed into output data. … Once training is complete, the model is deployed for use as an executable construct that processes an input and provides an output based on the network of nodes and connections defined in the model.  … In some examples, output of the deployed model may be captured and provided as feedback. By analyzing the feedback, an accuracy of the deployed model can be determined. If the feedback indicates that the accuracy of the deployed model is less than a threshold or other criterion, training of an updated model can be triggered using the feedback and an updated training data set, hyperparameters, etc., to generate an updated, deployed model. Nge et al. [para. 0021-0029]).  It would have been obvious to one of ordinary skill in the art of data analysis before the effective filing date of the claimed invention to modify the determining steps of Klots to include running, by the one or more processors, each level of significance determined through a neural network; and training, by the one or more processors, the model on data output by the neural network as taught by Nge et al. to improve computing device power management. Nge et al. [para. 0001].
Claim 6 [Canceled].
Regarding Amended Claim 7, Klots and Nge et al. combined disclose a computer-implemented method, wherein collecting the scheduling information and the expected device usage from the historical log files of the plurality of computing devices for the forthcoming time period for the business comprises: monitoring, by the one or more processors, the plurality of computing devices and computer applications expected to be used during the forthcoming time period under load and normal load conditions. (… energy consumption analysis servers 112 additionally collect data relating to factors that affect energy consumption. As used herein, energy consumption generally refers to various terms and metrics including but not limited to usage, demand, load, power factor, and so forth. As used herein, factors that affect energy consumption should be broadly understood to encompass any kind of known or measurable variable reflecting a physical or temporal condition that has the potential to affect energy consumption. Klots [col. 3, lines 44-60; Fig. 4-6]. 
Regarding Claims 8, 10, and 14, claims 8, 10, and 14 recite substantially similar limitations to those of claims 1, 3, and 7 respectively, and are therefore rejected based upon the same prior art combination, reasoning and rationale.  Claims 8, 10, and 14 are directed to a computer program product comprising, one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, which is taught by Klots at [col. 2, lines 57-65; col. 9, lines 49-67]: Features of embodiments that are herein expressly or impliedly described as one of methods, machine-readable media, apparatuses, or systems should be understood to also describe the other of methods, machine-readable media, apparatuses, or systems. For example, embodiments describing features of an apparatus or system should be understood to also describe a method involving the features and a machine-readable media involving the features.
Claim 13 [Canceled].
Regarding Claims 15 and 17, Claims 15 and 17 recite substantially similar limitations to those of claims 1 and 3 respectively.  Claims 15 and 17 are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 15 and 17 through 20 are directed to a system, which is taught by Klots at [col. 2, lines 57-65]: Features of embodiments that are herein expressly or impliedly described as one of methods, machine-readable media, apparatuses, or systems should be understood to also describe the other of methods, machine-readable media, apparatuses, or systems.
Claim 20 [Canceled]. 

Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Klots (US 8,989,910), in view of Nge et al. (US 2020/0393889), and in further view of Kolar et al. (US 2021/0173636).
Regarding Claim 4, Klots and Nge et al. combined fail to disclose a computer-implemented method, further comprising: generalizing, by the one or more processors, the model as more additional scheduling information and additional expected device usage is collected for additional forthcoming time periods.  Kolar et al. discloses this limitation.  (… cloud service 302 may include a data mapper and normalizer 314 that receives the collected and/or anonymized data 336 from network data collection platform 304. In turn, data mapper and normalizer 314 may map and normalize the received data into a unified data model for further processing by cloud service 302. For example, data mapper and normalizer 314 may extract certain data features from data 336 for input and analysis by cloud service 302.  Kolar et al. [para. 0047]).  It would have been obvious to one of ordinary skill in the art of data analysis before the effective filing date of the claimed invention to modify the data modeling steps of Klots and Nge et al. combined to include the data generalizing steps of Kolar et al. in order to predict problems before they occur, allowing for corrective measures to be taken in advance.  Kolar et al. [para. 0003].
Regarding Claim 5, Klots, Nge et al., and Kolar et al. combined disclose a computer-implemented method, further comprising: alerting, by the one or more processors, a user of a potential issue with energy usage for activities in the forthcoming time period based on the model. While Klots discloses generating providing results of analysis via display stations or reports (Klots [col. 3, lines 60-67; col. 4, lines 1-5]), Klots and Nge et al. combined fail to disclose sending alerts.  Kolar et al. discloses sending alerts. (Send an alert to a user interface (UI) about the potential changes in data quality, allowing a developer, tester, or other interested party to assess the change. In some embodiments, PIA 414 may open a ticket with a software management system, so that corrections can be included in a subsequent software version. Kolar et al. [para. 0097]). It would have been obvious to one of ordinary skill in the art of data analysis before the effective filing date of the claimed invention to modify the data reporting steps of Klots and Nge et al. combined to include the alerting step of Kolar et al. in order to predict problems before they occur, allowing for corrective measures to be taken in advance.  Kolar et al. [para. 0003].
Regarding Claims 11 and 12, claims 11 and 12 recite substantially similar limitations to those of claims 4 and 5 respectively, and are therefore rejected based upon the same prior art combination, reasoning and rationale.  Claims 11 and 12 are directed to a computer program product comprising, one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, which is taught by Klots at [col. 2, lines 57-65; col. 9, lines 49-67]: Features of embodiments that are herein expressly or impliedly described as one of methods, machine-readable media, apparatuses, or systems should be understood to also describe the other of methods, machine-readable media, apparatuses, or systems. For example, embodiments describing features of an apparatus or system should be understood to also describe a method involving the features and a machine-readable media involving the features.
Regarding Claims 18 and 19, Claims 18 and 19 recite substantially similar limitations to those of claims 4 and 5 respectively.  Claims 18 and 19 are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 18 and 19 are directed to a system, which is taught by Klots at [col. 2, lines 57-65]: Features of embodiments that are herein expressly or impliedly described as one of methods, machine-readable media, apparatuses, or systems should be understood to also describe the other of methods, machine-readable media, apparatuses, or systems.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Klots (US 8,989,910) in view of  Nge et al. (US 2020/0393889), and in further view of Jocoby et al. (US 2008/0276111).
Regarding Amended Claim 2, while both Klots and Ng et al. combined disclose statistical analysis of data the combined references fail to explicitly disclose the method wherein determining the level of significance between each location of the business and each computer application expected to be used in the forthcoming time period comprises: conducting, by the one or more processors, an exact test between each location and each computer application, wherein the exact test is selected from the group consisting of Fisher's exact test and Bernard's exact test.  Jacoby et al. discloses this limitation. (Preferably, the only frequencies analyzed in the present invention have amplitudes greater than a 99% confidence threshold 50 as determined by well-known standard deviation statistical tests (e.g., the Chi squared test, Monte Carlo test, and Fisher distribution or other techniques of using standard deviation statistics). Jacoby et al. [para. 0087]).  It would have been obvious to one of ordinary skill in the art of data analysis before the effective filing date of the claimed invention to modify the data analysis steps of Klots and Nge et al. to include the Fisher exact test taught by Jacoby et al. for monitoring power consumption patterns (e.g., current versus time as well as the amplitude and frequency spectrum of power consumption).  Jacoby et al. [para. 0001]. 
Regarding Claim 9, claim 9 recites substantially similar limitations to those of claim 2, and is therefore rejected based upon the same prior art combination, reasoning and rationale.  Claim 9 is directed to a computer program product comprising, one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, which is taught by Klots at [col. 2, lines 57-65; col. 9, lines 49-67]: Features of embodiments that are herein expressly or impliedly described as one of methods, machine-readable media, apparatuses, or systems should be understood to also describe the other of methods, machine-readable media, apparatuses, or systems. For example, embodiments describing features of an apparatus or system should be understood to also describe a method involving the features and a machine-readable media involving the features.
Regarding Claim 16, claim 16 recites substantially similar limitations to those of claim 2 .  Claim 16 is therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claim 16 is directed to a system, which is taught by Klots at [col. 2, lines 57-65]: Features of embodiments that are herein expressly or impliedly described as one of methods, machine-readable media, apparatuses, or systems should be understood to also describe the other of methods, machine-readable media, apparatuses, or systems. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Klots (US 8,989,910) in view of  Nge et al. (US 2020/0393889), and in further view of Hoffman et al. (US 2017/0261949).
Regarding New Claim 21,  Nge et al. discloses a computer-implemented method further comprising: Page 8 of 17Docket No. P201804208US01Application No. 17/026,683applying, by the one or more processors, the model to an energy consumption of a user of the plurality of users to for determining a telemetry parameter indicative of a time period (e.g., an average, median, mode, range, etc. of a time period and applying the energy consumption model to classify a usage of the computing system (Nge et al. [para. 0126-0128; Fig. 6-7]), however Klots and Nge et al. fail to explicitly disclose the method, further comprising: Page 8 of 17Docket No. P201804208US01Application No. 17/026,683applying, by the one or more processors, the model to an energy consumption of a user of the plurality of users to determine whether the energy consumption of the user is above or below an average energy consumption rate of the user.  Hoffman et al. discloses this limitation. (… a server, including (i) a receiver configured to receive performance data of a device configured to execute an application in a plurality of computational configurations, the performance data including a first plurality of computational configurations with corresponding power-consumption rates and corresponding performance measures of the device when executing the application; …  and (iii) processing circuitry configured to (a) compare the received performance data of the device to the stored other performance data, (b) determine a performance model of the device based on the comparison between the received performance data of the device and the stored other performance data, the performance model including an estimate of respective power-consumption rates and respective performance measures of the device when executing the application for a third plurality of computational configurations of the device.  Hoffman et al. [para. 0068-0069]. … (ii) the estimate of respective power-consumption rates and respective performance measures corresponding to all computational configurations of the device represents a mean and a measure of variance for each power-consumption rate and each performance measure of each computational configuration of all computational configurations of the device.  Hoffman et al. [para. 0073]. … the processing circuitry is further configured to compare the received performance data of the device to the stored other performance data using one of a support vector machine, a principal component analysis based method, a probabilistic graph method, an artificial neural network, a machine learning method, a pattern recognition method, a deep learning method, a clustering method, a genetic algorithm, and a classifier learning method to determine the performance model of the device.  Hoffman et al. [para. 0078, 0117; Fig. 1B]). It would have been obvious to one of ordinary skill in the art of data analysis before the effective filing date of the claimed invention to modify the data analysis steps of Klots and Nge et al. to include applying the model to an energy consumption of a user of the plurality of users to determine whether the energy consumption of the user is above or below an average energy consumption rate of the user as taught by Hoffman et al. in order to improve energy consumption and computational production, and, more particularly to optimizing energy consumption and computational production using a performance model.  Hoffman et al. [para. 0002].

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Klots (US 8,989,910) in view of  Nge et al. (US 2020/0393889), in further view of Hoffman et al. (US 2017/0261949), and in further view of Byers et al. (US 2010/0164736).
Regarding New Claim 22, Klots, Nge et al., and Hoffman et al. fail to explicitly disclose a computer-implemented method, further comprising: responsive to determining that the energy consumption of the user is below the average energy consumption rate, modifying a status of the user to an away status.  Byers et al. discloses this limitation.  (From the low power consumption state 102, the network device may be configured to detect an event and in response, transition 108 to the normal power consumption state 104. The event may be an environmental event, a user-generated event, a system-generated event, or other types of events, such as an error.  …  Another user-generated event that could trigger a similar transition 108 may include accessing an administrative interface to the network device. For example, when a user logs in to a computer terminal used to administer the network device one or more status indicator lights may become active or change operating state.  Byers et al. [para. 0044-0046]. … when the person is determined to be absent, such as by using a timeout period after the last detection of a presence, the management system 502 may be notified to transition the status indicator light 504 to a low power mode. Byers et al. [para. 0076]).  It would have been obvious to one of ordinary skill in the art of data analysis before the effective filing date of the claimed invention to modify the data analysis steps of Klots, Nge et al., and Hoffman et al. to include modifying a status of the user to an away status as taught by  Byers et al. for implementing energy-saving indicator lights.  Byers et al. [para. 0037].
Regarding New Claim 23, Klots, Nge et al., and Hoffman et al. fail to explicitly disclose a computer-implemented method, further comprising: responsive to determining that the energy consumption of the user is above the average energy consumption rate, modifying a status of the user to a busy status. Byers et al. discloses this limitation.  (From the low power consumption state 102, the network device may be configured to detect an event and in response, transition 108 to the normal power consumption state 104. The event may be an environmental event, a user-generated event, a system-generated event, or other types of events, such as an error.  …  Another user-generated event that could trigger a similar transition 108 may include accessing an administrative interface to the network device. For example, when a user logs in to a computer terminal used to administer the network device one or more status indicator lights may become active or change operating state.  Byers et al. [para. 0044-0046, 0076]).  It would have been obvious to one of ordinary skill in the art of data analysis before the effective filing date of the claimed invention to modify the data analysis steps of Klots, Nge et al., and Hoffman et al. to include modifying a status of the user to a busy status as taught by  Byers et al. for implementing energy-saving indicator lights.  Byers et al. [para. 0037].
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Akai et al. (WO 2018/193820) - a first at-home determination unit 111 that determines whether a user is at home on the basis of temporal changes in power consumption at the user's home; second at-home determination units 112A, 112B that determine whether a user is at home on the basis of the operating status of at least one electric device 20A, 20B present in the home; and a comprehensive determination unit 114 that determines whether a user is at home on the basis of the determination results of the first at-home determination unit and the determination results of the second at-home determination units.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623